Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 05, 2016

The Court of Appeals hereby passes the following order:

A17A0626. DARREL SMITH v. RUSSELL HUGHES.

      Russell Hughes sued Darrel Smith in magistrate court for breach of contract.
After the magistrate court ruled in favor of Hughes, Smith appealed to superior court.
The superior court heard the matter de novo and likewise ruled in favor of Hughes.
Smith now appeals directly to this Court. We, however, lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
omitted); see also OCGA § 5-6-35 (a) (1). Because Smith did not follow the proper
procedure for requesting appellate review in this case, we lack jurisdiction over this
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/05/2016
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                         , Clerk.